OPINION
By BRYANT, PJ.
On February 18, 1959, Orval B. Burt filed his petition for writ of habeas corpus as an original proceeding in this court. Thereafter the matter came on for hearing with the petitioner present in open court *512and was given a full opportunity to present his claims for a writ of habeas corpus. The Warden of the Ohio Penitentiary through the Attorney General of Ohio filed his return to which were attached copies of the papers in the case of this petitioner including an indictment for burglary of an inhabited dwelling, an indictment for armed robbery and a third indictment in two counts charging shooting with intent to kill and shooting with intent to wound. Also attached were copies of the court record indicating guilty pleas to shooting to kill, first count, armed robbery and housebreaking together with the respective sentences and a certificate as to the correctness of the various copies executed by the clerk of the common pleas court of Hamilton County. At the time of' the hearing before this court the petitioner freely admitted pleading guilty to the three indictments and that there was no appeal taken and he was sentenced to the Ohio Penitentiary. He contended, however, that he did not in writing waive his right to a jury trial and this court held at the time that having entered a plea of guilty to each of the indictments there was no longer any question as to the facts in the cases and he therefore was not entitled to a jury trial, whereupon the court denied the petition for a writ of habeas corpus.
The matter now comes before this court upon a motion of the petitioner to certify the record of the court of appeals in this case. This motion requests a finding of facts which accordingly are set forth herein. We find as a matter of fact that this prisoner was lawfully indicted in Hamilton County, Ohio, that after pleading not guilty, he withdrew such plea and entered a plea of guilty to the charges contained in the three indictments. We further find that as a result of his pleas of guilty, he had no right to a jury trial and that he was lawfully sentenced by a judge of the common pleas court of Hamilton County, Ohio. We further find that the proceedings are in all respects legal and proper and that the petitioner is not entitled to a writ of habeas corpus.
The latest motion filed by the petitioner however has caused this entire matter to become moot. The signature at the bottom of the motion and the caption of the case at the top both indicate that he is no longer detained by R. W. Alvis, Warden of the Ohio Penitentiary located in Columbus,. Franklin County, Ohio. On the contrary, it indicates that he is at the London Prison Farm which is in Madison County, Ohio, and completely outside the jurisdiction of this court. The Tenth District Court of Appeals is limited in its jurisdiction to the territorial limits of Franklin County, Ohio. The motion to certify must therefore be overruled not only because it has no application in this kind of case, but further, because this court could not give any order affecting the petitioner when he is detained outside of Franklin County, Ohio. Madison County is of course within the territorial limits of the Second District Court of Appeals. The matter therefore ceases to be within our jurisdiction.
DUFFY, J, concurs.
MILLER, J, not participating.